Citation Nr: 0400325	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  98-07 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by fatigue 
(also claimed as weariness and tiredness), claimed in the 
alternative as entitlement to service connection for chronic 
fatigue syndrome (CFS), and if so, whether service connection 
is warranted.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to a disability due to 
undiagnosed illness manifested by memory impairment.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
disability due to undiagnosed illness manifested by pain and 
numbness in the arms, claimed in the alternative as 
entitlement to service connection for cervical myelopathy.

4.  Entitlement to service connection for a disability due to 
undiagnosed illness manifested by weakness and numbness of 
the lower extremities.

5.  Entitlement to service connection for an undiagnosed 
illness manifested by gastrointestinal (GI) symptoms.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The appellant had active military service from February to 
May 1982 and from October 1990 to July 1991.  He served in 
the Southwest Asia Theater of operations during the Persian 
Gulf War from November 1990 to June 1991.  References in the 
record to service in the Persian Gulf, The Gulf, and Saudi 
Arabia are construed as references to the Southwest Asia 
Theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, in pertinent part, denied 
service connection for fatigue, memory loss, indigestion, 
pain and numbness in arms, low back pain, and weakness and 
numbness in lower extremities.

The Board remanded this case in May 1999 for further 
development of the evidence and to afford the veteran due 
process.  The RO accomplished the necessary actions, and the 
case is returned to the Board.

Disabled American Veterans (DAV) filed an informal hearing 
presentation on the veteran's behalf as his representative to 
VA.  Subsequently, the Board found that the file contained an 
incomplete appointment of DAV as the veteran's representative 
and a previously dated appointment of another veterans' 
service organization.  The veteran then filed a correctly 
executed power of attorney in favor of DAV.  DAV requested 
another review of the file upon ratification of its power of 
attorney.  This request was granted and DAV has now returned 
the case to the Board.

The Board will defer the issues of entitlement to service 
connection for undiagnosed illness manifested by 
gastrointestinal symptoms, for a back condition, and for PTSD 
pending return of the case from the remand appended to this 
decision.  This part of the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you and your representative if further action is 
required on your part.  Upon completion of the instructed 
development, DAV will have the opportunity to review the file 
and make written presentations in discharge of its usual 
service to the veteran as his representative.


FINDINGS OF FACT

1.  The veteran served in the Southwest Asia Theater of 
operations from November 30, 1990, to June 4, 1991.

2.  In April 1996, VA disallowed service connection for 
chronic fatigue (claimed as tiredness and weariness), memory 
impairment, and numbness in the arms; the veteran and his 
representative were notified of the disallowance by letter of 
April 24, 1996.

3.  The veteran did not appeal prior to April 24, 1997.

4.  A September 1997 medical diagnosis of CFS is new evidence 
related to the matter to be determined and so significant 
that it must be considered to decide fairly the claim for 
service connection for fatigue due to undiagnosed illness or 
in the alternative for CFS.

5.  The veteran's CFS results in periods of incapacitation of 
at least one-week total duration per year.

6.  Fatigue, memory impairment, pain and numbness of the 
arms, and weakness and numbness of the lower extremities are 
manifestations of CFS.

7.  There is no remaining question of law or fact for the 
Board to resolve regarding separate claims for service 
connection for memory impairment, pain and numbness in the 
arms or alternatively for cervical myelopathy, or weakness 
and numbness of the lower extremities.


CONCLUSIONS OF LAW

1.  The veteran incurred CFS including fatigue, 
neuropsychiatric manifestation of memory impairment, pain and 
numbness of the arms, and weakness and numbness of the lower 
extremities in wartime service.  38 U.S.C.A. §§ 1110, 1117, 
5107 (West 2002); 38 C.F.R. § 3.317 (2003).

2.  To the extent entitlement to service connection for 
memory impairment, for pain and numbness of the arms, and for 
weakness and numbness of the lower extremities are claimed as 
discrete disabilities from undiagnosed illness, there is no 
controversy of fact or law for the Secretary of Veterans 
Affairs to decide, and the Board lacks jurisdiction over such 
appeals.  38 U.S.C.A. §§ 511(a), 7104(a) (West 2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) made 
significant changes in VA's duty to notify and assist 
claimants for benefits administered by the Secretary.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)) 
(2002).  Whereas the evidence of record is sufficient to 
allow a complete grant of the benefits sought, any question 
whether VA discharged the specific duties or the intent of 
the VCAA is moot.


II.  Service Connection

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002).  Such a disability is called 
"service connected."  38 U.S.C.A. § 101(16) (West 2002).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (2003).  Other laws and regulations 
apply to specific claims and are discussed below.



A.  Reopening Previously Denied Claims

The veteran has styled several claims in the alternative.  
The alternative theories of entitlement he proposes go to 
establishing direct service connection for diagnosed illness 
unencumbered by regulatory preclusions to service connection 
for certain disabilities due to undiagnosed illnesses 
exhibited by objective signs of a qualifying chronic 
disability.  See 38 C.F.R. § 3.317(a)(1)(ii) (claimed illness 
cannot be attributed to any known clinical diagnosis).  The 
underlying claimed disabilities are nonetheless the same 
despite the change in nomenclature.  Ashford v. Brown, 10 
Vet. App. 120, 123 (1997); but see Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996) (a claim based on the diagnosis of 
a new mental disorder . . . states a new claim, for the 
purpose of the jurisdictional requirement, when the new 
disorder had not been diagnosed and considered at the time of 
the prior notice of disagreement).  Consequently, the Board 
deems the additional or alternatively named conditions at 
issue in this appeal to be subject to the April 1996 rating 
decision.

When the RO denied the appellant's claims for service 
connection for weariness and tiredness, for memory 
impairment, and for numbness in the arms in April 1996, and 
the appellant did not appeal within one year of the April 24, 
1996, letter notifying him of each denial, that decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 3.160(d) (2002); see also Suttman v. Brown, 5 Vet. App. 
127, 135 (1993) (section 7105(c) finality also subject to 
section 5108 exception).  To reopen the claim, new and 
material evidence must be presented or secured.  38 U.S.C.A. 
§ 5108 (West 2002).  No other standard than that articulated 
in the regulation applies to the determination whether 
evidence is new and material.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The claim to reopen was pending on 
the effective date of the most recent amendment of 38 C.F.R. 
§ 3.156(a), which expressly applies only to claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  Consequently, the prior version of the 
regulation applies in this case.



New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001).

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  Thus, evidence submitted since April 24, 1996, is 
of concern for the purpose of reopening this claim.  For the 
purpose of determining whether evidence is new and material, 
its credibility is presumed.  Justus v. Principi, 3 Vet. App. 
510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since April 1996 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

1.  Undiagnosed Illness Manifested as Chronic Fatigue, or 
Alternatively, Chronic Fatigue Syndrome

The Secretary of Veterans Affairs is authorized to compensate 
any Persian Gulf veteran suffering from a qualifying chronic 
disability that became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of ten percent or more within a 
presumptive period, as determined by the Secretary, following 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  A "qualifying chronic disability" is 
a chronic disability resulting from (A) an undiagnosed 
illness, (B) a medically unexplained chronic multisymptom 
illness (such as CFS, fibromyalgia, and irritable bowel 
syndrome) that is defined by a cluster of signs or symptoms, 
or (C), any diagnosed illness that the Secretary determines 
in regulation prescribed under subsection (d) warrants a 
presumption of service connection.  38 U.S.C. § 1117(a)(2) 
(West 2002); 38 C.F.R. § 3.317(a)(2)(i)(B)(1) (2003).

Service medical records show no complaints of fatigue, memory 
impairment, muscle or joint weakness or pain other than the 
low back.  The veteran reported headaches on his March 1991 
redeployment medical history.  He denied fatigue on a 
Southwest Asia Demobilization/Redeployment Medical 
Evaluation.

On VA examination in September 1991, the veteran complained 
of fatigue, weakness, numbness and joint pain.  On a Persian 
Gulf Registry examination of August 1995, the veteran 
reported chronic fatigue.  On this evidence, the RO 
disallowed service connection for tiredness and weariness in 
April 1996.

On VA general medical examination of September 1997, the 
veteran reported multiple symptoms including fatigue, memory 
impairment, pain and numbness in both arms, and weakness and 
numbness in both legs since his return from the Persian Gulf 
in 1991.  The veteran reported sharp pains in his neck, that 
both legs felt tired and weak after walking, that he 
sometimes dragged his feet, that he had pain in his knees, 
shoulders and upper arms, extreme fatigue, periods of 
depression, shortness of breath for no apparent reason, and 
poor memory.  He denied skin rash and indigestion.  Upon 
completion of current examination, which included laboratory 
tests, the examiner diagnosed mild depression and CFS, which 
the examiner opined explained all of his symptoms.  The 
examiner opined that the veteran was not suffering from the 
so-called unexplained illness.

The diagnosis of CFS is new evidence.  In light of the 
statutory amendment that authorizes payment of compensation 
for diagnosed CFS in veterans of Persian Gulf War service in 
the Southwest Asia theater of operations, the diagnosis of 
CFS satisfies the regulatory definition of new and material 
evidence, 38 C.F.R. § 3.156(a), and requires that the claim 
be reopened and reviewed.  38 U.S.C.A. § 5108 (West 2002).  
Moreover, the inclusion of CFS in the amended statute renders 
moot the distinction between the alternative bases of the 
claim for chronic fatigue or CFS.

Entitlement to service connection for CFS under the statute 
authorizing compensation for disabilities occurring in 
Persian Gulf War veterans requires that the condition be 
shown 10 percent disabling subsequent to service.  38 U.S.C. 
§ 1117(a)(1)(B) (West 2002).  The VA schedule for rating 
disabilities predicates a valid diagnosis of CFS on the 
exclusion of other possible clinical diagnoses, and that a 
minimum number of symptoms exist to establish the syndrome.  
38 C.F.R. § 4.88a (2003).  The Board construes the diagnosis 
of a competent physician to encompass the finding that the 
diagnostic criteria are satisfied as a medical matter.  Cf 
Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (Medical 
diagnosis of PTSD was presumably in accordance with 
applicable diagnostic criteria including sufficiency of 
stressor).

The rating schedule prescribes the criteria for determining 
the extent of disability due to CFS.  38 C.F.R. § 4.88b, 
Diagnostic Code 6354 (2003).  It is appropriate to reference 
the rating schedule for determination of the level of 
disability where a 10 percent rating is a criterion of 
entitlement to service connection.  Cf Rabideau v. Derwinski, 
2 Vet. App. 141 (1992) (Court referenced rating schedule for 
claimed condition to confirm correctness of Board's 
determination of whether veteran had claimed disability).  In 
applying the rating schedule in this case, the Board intends 
no evaluation of the actual level of disability for rating or 
any other purpose than determining if the veteran meets the 
threshold requirement for service connection under the 
statute.  The Board does not find whether there is evidence 
of disability due to CFS beyond the 10 percent level.

Other evidence pertinent to determination of entitlement to 
service connection for CFS includes a September 1997 
neurologic examination that produced an impression of mild 
sensory neuropathy in the feet up to the ankles and in the 
palms and possible CFS, very mild, and memory impairment.  
The neurology examiner did not diagnose any other cause for 
the findings besides CFS.  VA neurology outpatient records 
from February 1996, (showing an impression of cervical 
myelopathy), to a note in January 1997, (which found no 
evidence of cervical myelopathy), did not state a confirmed 
neurologic diagnosis.  A primary care clinic note of 
September 1998 stated the impression that the veteran had 
symptoms of but did not meet the diagnostic criteria for CFS.  
A neuropsychological evaluation in December 1998 produced a 
neuropsychological diagnostic impression of cognitive 
disorder not otherwise specified.  Other diagnostic 
impressions included major depressive disorder, recurrent 
(with psychotic features by history); rule out schizophrenia 
versus schizoaffective disorder.

The evidence supports the conclusion that the September 1997 
VA examiner's diagnosis meets the criteria for the diagnosis.  
38 C.F.R. § 4.88a (2003).  Although the September 1998 
outpatient record is evidence against that conclusion, that 
record lacks sufficient detail to give it greater probative 
weight than the more detailed examination report.  However, 
the outpatient report is based on the longer familiarity with 
the veteran's medical status as it comes from his treating 
clinic.  Weighing the briefer statement of the more familiar 
clinician against the more detailed report of the examiner 
who did not follow the veteran regularly reveals no clear 
reason to find one more persuasive than the other, i.e., the 
evidence is approximately in equipoise.  The veteran is 
entitled to the benefit of the doubt on the material question 
whether he has CFS.  38 U.S.C.A. § 5107(b) (West 2002).

The evidence of record shows acute onset of symptoms, as seen 
by the veteran's denial of fatigue in his March 1991 
redeployment medical records and his report of fatigue and 
other symptoms in September 1991.  The veteran's extensive 
outpatient record from December 1992 to May 2001 reveal 
ongoing complaints of intermittent incapacitation due to 
symptoms included in the regulatory list of the 
symptomatology of CFS and resulting in one to two weeks total 
annual duration of incapacity.  38 C.F.R. §§ 4.88a, 4.88b, 
Diagnostic Code 6354 (2002).  Consequently, the evidence 
demonstrates the 10 percent disability due to CFS that is 
prerequisite to entitlement to service connection under the 
authorizing statute and implementing regulation.  38 U.S.C. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2003).

The symptoms claimed for service connection as discrete 
disabilities due to undiagnosed illness are on the list of 
symptoms of CFS.  See 38 C.F.R. § 4.88a(a)(2) (2003).  The 
Board construes the claim for memory loss due to undiagnosed 
illness to be for a symptom shown by neuropsychological 
testing to be a neuropsychological symptom consistent with 
CFS.  See 38 C.F.R. § 4.88a(a)(2)(ix).  Likewise the muscle 
aches and weakness of which the veteran is shown throughout 
the outpatient record to complain are on the list of CFS 
symptoms.  See 38 C.F.R. § 4.88a(a)(2)(v).

In sum, the evidence supports finding the veteran to be 
entitled to service connection for CFS including fatigue, 
memory impairment, pain and numbness in the arms, and 
weakness and numbness of the lower extremities.  Id.; 
38 C.F.R. § 3.317 (2003).  To the extent the veteran claimed 
cervical myelopathy in the alternative to pain and numbness 
in the arms, that matter is moot.

2.  Memory Impairment, Pain and Numbness of the Arms, and 
Weakness and Numbness of the Lower Extremities as Discrete 
Claims

The Board does not reach the question whether new and 
material evidence has been presented or secured to reopen the 
claims for service connection for memory impairment or for 
pain and numbness in the arms.  The facts regarding the 
veteran's CFS make the remaining claims under review in this 
decision moot for lack of legal controversy.

Statute requires the Secretary of Veterans Affairs to 
"decide all questions of law and fact necessary to a 
decision by the Secretary under a law that affects the 
provision of benefits by the Secretary to veterans . . .."  
38 U.S.C.A. § 511(a) (West 2002).

"All questions in a matter which under section 511(a) of 
this title is subject to decision by the Secretary shall be 
subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board [of 
Veterans' Appeals]."  38 U.S.C.A. § 7104(a) (West 2002).

To the extent the veteran appealed from the disallowance of 
discrete claims for service connection for undiagnosed 
illness or illnesses manifested by memory impairment, by pain 
and numbness of the arms, and by weakness and numbness of the 
lower extremities, those issues are moot.  Disability 
resulting from those conditions is part and parcel of the 
service-connected CFS.  Thus, to the extent the veteran 
sought service connection for discrete disabilities, there 
remains no question of law or fact for the Secretary to 
decide.

The Board's jurisdiction is derivative of the Secretary's 
mandate to decide all questions of law or fact necessary to 
decide entitlement to a benefit administered by VA.  Whereas 
there remain no such questions regarding memory impairment, 
pain and numbness of the arms, and weakness and numbness of 
the lower extremities, the Board is without a matter over 
which to exercise jurisdiction as regards these conditions.

Whereas the Board has not reached a question of law or fact 
regarding entitlement to service connection for memory 
impairment, pain and numbness of the arms, and weakness and 
numbness of the lower extremities as discrete disabilities, 
the Board's disposition is deemed without prejudice.


ORDER

Service connection for CFS including memory impairment, pain 
and numbness of the arms, and weakness and numbness of the 
lower extremities is granted.

To the extent the veteran's appeal seeks entitlement to 
service connection for memory impairment, for pain and 
numbness of the arms (or alternatively for cervical 
myelopathy), and for weakness and numbness of the lower 
extremities as discrete disabilities, the appeal is dismissed 
without prejudice.




REMAND

Review of the claims file reveals that additional development 
of evidence is necessary to discharge VA's duties to assist 
the veteran to obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent.

2.  Obtain the veteran's medical records 
from the VA Medical Center(s) in New 
Orleans VAMC for any treatment for 
gastrointestinal, lumbosacral, or 
psychiatric complaints or symptoms during 
the period of December 1992 to October 
1995.  Request outpatient treatment 
records and the report of a June 1993 
Persian Gulf Registry examination at New 
Orleans VAMC.  Request that an explanation 
why the records are not forthcoming 
accompany a negative response.
?	Indicate that this request is to fill 
a hiatus in previously furnished VA 
medical records of September 1991 to 
May 2001.  Also note: A Persian Gulf 
Registry examination report of August 
1995 is of record.  This request is 
to obtain or confirm the 
unavailability of a report of an 
examination the veteran stated was 
done in June 1993.  Please seek to 
avoid return of yet more duplicate 
records.

3.  Contact the appropriate State or Federal 
agency and obtain the following service 
personnel records:  Army National Guard 201 
file or other records showing dates and 
places of assignment in the Southwest Asia 
theater of operations from November 30, 
1990, to June 4, 1991.  If no such service 
personnel records can be found, or if they 
have been destroyed, ask for specific 
confirmation of that fact.

4.  Request the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) to provide any available 
information that might corroborate the 
veteran's alleged in-service stressors.  
Provide USASCRUR with a description of these 
alleged stressors identified by the veteran: 
exposure in life-threatening proximity to 
incoming scud missiles beginning January 17 
to 28, 1991, at Dhahran, Saudi Arabia, and 
viewing of burned and wounded enemy soldiers 
and children at the base medical facility.  
Provide CURR with copies of any personnel 
records obtained showing service dates, 
duties, and units of assignment.

5.  Readjudicate the claims at issue.  If 
any claim remains denied, provide the 
appellant and his representative an 
appropriate supplemental statement of the 
case and an appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



